DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.
No claims have been amended, newly added or newly canceled.
	
Claims 35, 37, 39, 63, 65-79, and 81-85 are currently pending.

Claims 70-73 and 78-79 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply received on 10/05/2015.
Claims 35, 37, 39, 63, 65-69, 74-77, and 81-85 have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/520569 and 61/571663, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  These provisional applications do not provide a disclosure for the addition of Lgr5 agonists as a genus to a culture medium as required by claims 35 and 63. Provisional 61/520569 does not provide support for the use of human intestinal stem cells, human small intestinal crypts or human colonic crypts as required by claim 69, but provisional 61/571663 does provide support for claim 69. Therefore claim 69, which is limited to R-spondin as an Lgr8 agonist and cell types of human intestinal stem cells, human intestinal crypts and human colonic crypts, has been examined with the effective filing date of 06/30/2011.
The disclosure of Application No. 61/513461 and 13/194866 do provide disclosure for the claims and therefore claims 35, 37, 39, 63, 65-66, 68, 74-77, 81 and 82 have been examined with the effective filing date of 07/29/2011. Also, claim 67 and 83-85 do find support in Application No. 61/520569 and these claims have been examined with the effective filing date of 06/10/2011.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 35, 37, 39, 63, 65, 67-69, 74-77, 81-85  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sato et al (WO 2010/090513-from IDS filed 09/08/2015) in view of Tseng et al (US 2007/0010008-previously cited, now referred to as Tseng ‘008), Tseng et al (US 2007/0128719-newly cited, referred to hereafter as Tseng ‘719), McKay et al (US 2008/0242594-previously cited).

The phrase “wherein the TGF-beta inhibitor is an inhibitor of ALK5, ALK4 and/or ALK7” is interpreted as a characteristic of the TGF-beta inhibitor and not as additional method steps in the claimed invention. The TGF-beta inhibitors claimed by Applicant are deemed to inherently possess this feature.
The phrase “wherein the culture media allows epithelial stem cell growth for at least three months” is interpreted as a characteristic of the culture media and not as additional active method steps in the claimed invention. Culture media that contain those culture elements recited in the claims are deemed to possess this property.
Regarding claims 35, 37, 39, 63, 65, 67, 68, 74-77 and 81-85 , Sato et al teach methods for culturing epithelial stem cells in the presence of a basal medium for animal or human cells to which is added a BMP inhibitor and a Wnt agonist (page 2 lines 15-24). The epithelial stem cells can be obtained from the small intestine and the method is taught to preserve the presence of the stem cells that retain an undifferentiated phenotype and self-maintenance capabilities (page 2 lines 25-30, page 5 lines 1-5). In a preferred method the epithelial stem cells are attached to an extracellular matrix, preferably Matrigel (page 5 line 32 to page 6 line 27) which inherently interacts with the cellular membrane protein integrin according to Applicant's disclosure (page 102 lines 1-6 of Applicant's specification as filed). In a preferred method, a first culture medium comprises Noggin as BMP inhibitor, EGF as mitogenic growth factor, R-spondin 1 (Lgr5 agonist) as Wnt agonist, supplemented with B27, gastrin and nicotinamide which leads to expansion of the cells (page 13 lines 10-15). Changing from a first culture medium for expansion to a different culture medium for differentiation is also taught (pages 13 line 10 -page 14 line 8).
Sato et al also teach methods of using their organoids in a drug discovery screen or toxicity assay (page 22 lines 1-3). The organoids are exposed to libraries of molecules in order to identify a molecule that affects the organoids. The cells are preferably exposed to multiple concentrations of test agents for a period of time and evaluated for any change in the cell, including morphology and  proliferation (page 22 lines 1-21). Human cells are included (page 70 lines 4-17).
Sato et al specifically indicates that the Wnt agonist is selected from one or more of a Wnt family member, R-spondin 1-4, Norrin and a GSK inhibitor (page 10 lines 8-9) and therefore suggests a further Wnt agonist is a suitable addition to the culture medium.
Sato et al do not specifically include a TGF-beta inhibitor in their culture medium.
Tseng ‘008 teach methods for expanding animal cells while preventing their differentiation through conditions or agents which downregulate TGF-beta signaling in the cells (page 1 para 2). The TGF-beta inhibitors include SB-431542 (page 4 para 29) and can be used to expand stem cells, including gastrointestinal stem cells (page 3 para 22). SB-431542 inherently reduces the activity of ALK5, ALK4 and ALK7 according to Applicant’s disclosure (page 12, Table 1 of Applicant’s as filed specification). A means of promoting the differentiation of an expanded cells by removing the agent that downregulates TGF-beta signaling (removing the TGF-beta inhibitor) is also suggested (page 1 para 6).
One of ordinary skill in the art would have been motivated to use a TGF-beta inhibitor, such as SB-431542, in the method of Sato et al because Tseng ‘008 teach that this beneficially promotes expansion of a desired stem cell. One of ordinary skill in the art would have been motivated to remove the TGF-beta inhibitor for subsequent differentiation of the expanded stem cell as Tseng ‘008 indicate that this would allow for differentiation and Sato et al indicate that it is beneficial to differentiate the expanded cells as well. One of ordinary skill in the art would have had a reasonable expectation of success because both Sato et al and Tseng ‘008 are drawn to the expansion and differentiation of epithelial stem cells. 
Regarding claims 35, 63 and 69, the combined teachings of Sato et al and  Tseng ‘008 render obvious Applicant’s claimed invention as described above, and Sato et al specifically indicates that the Wnt agonist is selected from one or more of a Wnt family member, R-spondin 1-4, Norrin and a GSK inhibitor (page 10 lines 8-9) and therefore suggests a further Wnt agonist is a suitable addition to the culture medium, but do not specifically suggest the addition of a p38 inhibitor. 
McKay et al teach methods for promoting stem cell proliferation and survival (page 1 para 2). The term “proliferation” is taught to be interchangeable with “expansion” and typically includes wherein the cells do not differentiate to form mature cells, but divide to form more cells (page 4 para 42). Contacting stem cells or precursor (progenitor) cells with a p38 inhibitor is taught to increase survival and/or proliferation (expansion) of stem cells and precursor cells (page 1 para 2, para 7-8). The progenitor cells are taught to include epithelial cells such as those lining the gut (epithelial stem cells)(pages 12-13 para 134).
Tseng ‘719 teach methods for preventing differentiation while expanding animal cells by modulating and down-regulating TGF-beta signaling in the animal cells with TGF-beta inhibitors, including epithelial stem cells as the animal cells (page 2 para 13-16). Methods for expanding epithelial stem cells include using p38 inhibitors as well (page 2 para 13, para 19). Including at least one of downregulation of TGF-beta signaling to prevent cell differentiation during expansion, methods for controlling differentiation by inhibiting the p38 pathway, or combinations thereof is suggested (page 4 para 42) and thus a combination of a TGF-beta inhibitor and a p38 inhibitor is deemed to be a suggested option.
One of ordinary skill in the art would have been motivated to include a p38 inhibitor in the method of Sato et al because Tseng ‘008, McKay and Tseng ‘719 teach that its addition will promote the survival and expansion of stem and progenitor cells, specifically epithelial stem cells. One of ordinary skill in the art would have had a reasonable expectation of success because Sato et al, Tseng ‘008, Tseng ‘719l, and McKay are all drawn to the expansion of stem and progenitor cells, specifically epithelial stem cells.
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (MPEP 2144.06). Therefore the combination of a TGF-beta inhibitor and a p38 inhibitor would have been prima facie obvious as they are both taught in the prior art to be beneficial for the expansion of epithelial stem cells.
Therefore the combined teachings of Sato et al, Tseng ‘008, Tseng ‘719,  and McKay et al render obvious Applicant’s invention as claimed.



Claim 66 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Sato et al (WO 2010/090513-from IDS filed 09/08/2015) in view of Tseng et al (US 2007/0010008-previously cited, now referred to as Tseng ‘008), Tseng et al (US 2007/0128719-newly cited, referred to hereafter as Tseng ‘719), McKay et al (US 2008/0242594-previously cited) as applied to claims  35, 37, 39, 63, 65, 67-69, 74-77, 81-85 above, and further in view of Asahara et al (US 2008/0166327).
Regarding claim 66, the combined teachings of Sato et al, Tseng et al, and McKay et al render obvious Applicant’s claimed invention as described above, but are silent with regard to the concentrations of the TGF-beta inhibitor.
Asahara et al teach methods for expanding undifferentiated progenitor cells in vitro and include the addition of a TGF-beta inhibitor (page 1 para 3). Suitable concentrations for the TGF-beta inhibitor SB-431542 are taught to be about 0.1-10 μM, preferably about 1 μM (page 3 para 30).
Therefore one of ordinary skill in the art would have been motivated to use the TGF-beta inhibitor concentration of about 1 μM in the method of Sato et al because Asahara et al indicate that this is a suitable concentration for the expansion of undifferentiated progenitor cells in vitro. One of ordinary skill in the art would have had a reasonable expectation of success because Sato et al, Tseng et al and Asahara et al are all drawn to the expansion of undifferentiated cells.
Therefore the combined teachings of Sato et al, Tseng et al, Dennis et al, McKay et al, Peng et al and Asahara et al render obvious Applicant’s invention as claimed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35, 37, 39, 63, 65-69, 74-77, and 81-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 10-14 and 20-25 of U.S. Patent No. 10,597,633 in view of Tseng et al (US 2007/0010008-previously cited, now referred to as Tseng ‘008), Tseng et al (US 2007/0128719-newly cited, referred to hereafter as Tseng ‘719), McKay et al (US 2008/0242594-previously cited) and Asahara et al (US 2008/0166327).
The claims of patent ‘633 are drawn to methods of culturing epithelial stem cells in an expansion medium that contains a Wnt agonist that is a Lgr5 agonist, a TGF-beta inhibitor, include a BMP inhibitor (claim 4), mitogenic growth factors (claim 5), and a p38 inhibitor (claim 13). While the claims do not include all these features in one embodiment, one of ordinary skill in the art would have been motivated with a reasonable expectation of success to include all of these components in an expansion medium for epithelial stem cells based on the teachings of Sato et al, Tseng et al, Dennis et al, McKay et al and Peng et al as described above. The concentration of the TGF-beta inhibitor is also rendered obvious by the teachings of Asahara et al as described above.
Therefore the combined teachings of the patent claims and Sato et al, Tseng ‘008, Tseng ‘719, McKay et al, and Asahara et al render obvious Applicant’s invention as claimed.



Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in so far as they relate to the new rejections above.
Applicant argues that Sato explicitly teaches that a TGF-beta activator would improve its culture system. Applicant asserts that the Office has ignored that Sato explicitly states that the media could be improved by adding additional factors and that activators of the TGF family are described as a suitable additional factor.
This is not found persuasive. The Sato reference never mentions TGF-beta. The only member of the TGF family that is mentioned in the Sato reference is TGF-alpha (page 10 line 31). In addition, Sato teaches both expansion of cells and then the differentiation of those expanded cells (page 14, lines 3-5). The Tseng references cited above provide the information that a TGF-beta inhibitor is preferably used when expansion is desired and differentiation is not. These Tseng references make it clear that one would only use a TGF-beta activator when one was desiring to differentiate stem cells and not expand them. This is why Sato mentions an activator of TGF when they are looking to differentiate their cells (page 53 lines 16-21).
Applicant argues that the skilled person would not reasonable expect to observe any additional effect when a p38 inhibitor is included in the medium that already includes a BMP inhibitor as Sato already has a BMP inhibitor and thus there is no reason to add an additional BMP inhibitor.
This is not found persuasive. As described above, McKay and Tseng ‘719 both indicate that the addition of a p38 is beneficial to the expansion of epithelial stem cells. Tseng ‘719 also indicates that adding the p38 inhibitor in addition to a TGF-beta inhibitor is suitable and beneficial even though both are drawn to the blocking of stem cell differentiation and the encouragement of expansion. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (MPEP 2144.06).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the current case the motivation to combine the culture medium ingredients is drawn directly from the cited references.
Applicant argues that their improved epithelial stem cell culture does not require a particular ALK4/5/7 inhibitor or a particular p38 inhibitor and refer to the 132 declaration filed by Dr. Sylvia Boj as evidence that different inhibitors of these types would provide the same results of improved expansion and that a particular inhibitor is not required for the effect of improved culture.
This is not found persuasive. Applicant’s evidence of unexpected results was found unpersuasive for several reasons. One of those reason was that the evidence was not commensurate in scope with the claimed method which requires an expansion medium with additional elements while the evidence was limited to two specific inhibitors. While Applicant’s data seems to support that additional inhibitors of ALK4/5/7 and p38 can also provide improved cell culture, this is insufficient to establish unexpected results. These inhibitors are expected are expected to provide this effect as describe in the references cited above.
Applicant asserts that their showing of unexpected results is commensurate in scope with the claims and that it didn’t matter which ALK4/5/7 inhibitor and p38 inhibitor were used as the result was the same.
This is not found persuasive. The evidence provided by Applicant is not commensurate in scope with the claimed invention which includes an expansion medium with additional elements, such as an agonist of Lgr5 and a mitogenic growth factor and a BMP inhibitor while the evidence is limited to inhibitors of ALK 4/5/7 and p38. While the 132 declaration of Dr Sylvia Boj addresses that the inhibitors of ALK4/5/7 and p38 are not limited to provide an improved cell culture this is insufficient to establish unexpected results because the references cited above indicate that the combination of a TGF-beta inhibitor (which includes inhibitors of ALK4/5/7) and a p38 inhibitor are known to provide improved stem cell expansion when used in combination.
Applicant argues that the Sato 2002 reference teaching a synergistic effect when inhibitors of TGF-beta and p38 are used in combination is not relevant to the claimed invention because Sato 2002 is limited to  the effect on collagen production by scleroderma. Applicant asserts that it is unclear why the Office expects that Sato 2002 would be able to provide evidence of a synergistic effect on the expansion of epithelial stem cells.
This is not found persuasive. Tseng ‘719 supports the teaching that it is beneficial to use an inhibitor of TGF-beta and an inhibitor of p38 together to promote expansion of epithelial stem cells. The fact that these inhibitors also show synergistic effects when used together in other cell cultures supports the fact these inhibitors are known to interact with each other in cell culture and collagen production is well known as beneficial for cell survival.
Applicant argues that the teachings and deficiencies of the combination of Sato, Tseng, Dennis, McKay and Peng are not remedied by the teachings of Asahara.
This is not found persuasive because the combination of Sato, Tseng, and McKay are not deemed to be deficient as described above.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.




Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632